PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/989,204
Filing Date: 6 Jan 2016
Appellant(s): Schimert, James



__________________
Mr. Jeffrey G Crook (Reg. No. 73694)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 11, 2021.

March 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5-7, 9-10, 13, 15-18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert in view of Rakthanmanon and further in view of Claggett. (‘Data-Driven Fault Detection Based on Process Monitoring using Dimension Reduction Techniques’, referred to as Schimert; ‘Fast Shapelets: A Scalable Algorithm for Discovering Time Series Shapelets’, referred to as Rakthanmanon; U. S. Patent 9115662, referred to as Claggett)

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of Belov. (U. S. Patent Publication 20100271199, referred to as Belov)

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and  above, and further in view of Malinowski. (Remaining useful life estimation based on discriminating shapelet extraction, referred to as Malinowski)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of Koutsoukos. (‘Benchmarking the Vehicle Integrated Prognostic Reasoner’, referred to as Koutsoukos)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of Grabocka. (‘Learning Time-Series Shapelets’, referred to as Grabocka)

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of van Tulder. (U. S. Patent Publication 20090187449, referred to as van Tulder)

Claim(s) 19-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon and Claggett as applied to claims 1, 5-7, 9-10, 13, 15-18 and 27 above, and further in view of Sham. (U. S. Patent Publication 20100312420, referred to as Sham)

(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schimert, Rakthanmanon, Claggett and Sham as applied to claims 19-22 and 24-25 above, and further in view of Malinowski. (‘Remaining useful life estimation based on discriminating shapelet extraction’, referred to as Malinowski)

5.	Response to Arguments:

6.	Appellant argues (pp. 7-8):
Appellant respectfully submits that the cited references, either singularly or in combination, fail to disclose, teach, or suggest at least the features of “a plurality of segments of time series data where each segment of the plurality of segments corresponds to a selected state for the vehicle that is of interest,” “the selected state is specific to the component of the vehicle,” and “wherein each segment of the plurality of segments is acquired during the selected state.” as recited in independent claim 1.

Examiner’s answer:
‘Time series’ of data clearly maps to ‘OVERVIEW OF DATA DRIVEN APPROACH We use anomaly detection algorithms for multivariate time series of parametric (sensor) data.’ This means in order to implement an anomaly detection algorithm, ‘time series data’ is used. Therefore the examiner has disclosed the presence of ‘time series data.’
Plurality of segments’ is disclosed by ‘snapshots of flight data over many flights.’ 
‘The reference states this paper discusses a number of technical and research challenges including how to: obtain training data that represents normal operating conditions, use density estimation to set limits, determine the correct number of independent components, use contribution plots to identify the parameters that are the most likely causes of the alert, and evaluate how well the techniques work for snapshots 
‘Evaluate whether the techniques work for snapshots of flight data.’ (p 2-3) This is also cited to support that ‘snapshots’ which are used to support a practical application of implementing this data into a practical application. 
‘Segments corresponds to a selected state for the vehicle that is of interest’, maps to a ‘segment’ is data associated with flight data and the components such as spoilers, ailerons, slats, flaps, elevators and rudder are all associated with the flight of the aircraft. ‘Interest’ had no specific meaning within the specification. Appellant’s specification states in [0061] that a ‘state’ is the phases of operation of the vehicle such as ‘cruise phase of a flight.’  Schimert discloses on page 9 the training data is selected from particular flight phases (“E.g., it may make sense to use only the cruise flight phase, because a snapshot obtained by averaging measurements over a short period makes more sense if the data are fairly stable”). The selected flight phase in Schimert teaches the claimed 'selected state'.
‘The selected state is specific to the component of the vehicle’ is addressed again by figure 1 and the components of spoilers, ailerons, slats, flaps, elevators and rudder. 
“Wherein each segment of the plurality of segments is acquired during the selected state.” In review, data is obtained by the time series data. The time series data pertains to an aircraft. Aircraft have control structures which pertain the flight control of the aircraft. 


The Office Action cites Schimert, pg.2, Figure 1 as disclosing these features and is reproduced below.

Fig 2 of Schimert

The cited figure shows the location of various flight control related components on an aircraft, like the engines, flaps, spoilers, and such. The caption of Figure 1 states that “sensor data arises from many subsystems on an airplane.” There is no indication whatsoever about a state of the aircraft, let alone different states of an aircraft, nor any related data that is exchanged. It is simply a picture of an aircraft that shows the location of components related to flight controls.

Examiner’s answer:
It is known that an aircraft’s function is to fly and needs control surfaces to control itself.  The reference ‘Schimert’ is authored by the inventor. The additional portions within the final rejection are stated by the reference/inventor and not an assumption from the examiner. All of these control surfaces have ‘states.’ The examiner views the argument that the words of ‘state of the aircraft’ is not a valid argument. ‘Aircraft’ is not even mentioned within claims 1 and 19. 
Appellant’s specification states in [0061] that a ‘state’ is the phases of operation of the vehicle such as ‘cruise phase of a flight.’  Schimert discloses on page 9 the training data is selected from particular flight phases (“E.g., it may make sense to use only the cruise flight phase, because a snapshot obtained by averaging measurements over a short period makes more sense if the data are fairly stable”). The selected flight phase in Schimert teaches the claimed 'selected state'.

8.	Appellant argues:


Nowhere in the figure or caption are “state(s)” or “selected state(s)” addressed or discussed. Schimert does not isolate a “selected state” of data to analyze. The figure does not suggest or teach selecting a segment of the time series data corresponding to a selected state of the vehicle for analysis where the selected state is specific to a component of the vehicle nor where each segment of the plurality of segments is acquired during a selected state. Schimert does not identify a selected state of the vehicle (specific to a component or not) for analysis.

Examiner’s answer:
Appellant’s specification states in [0061] that a ‘state’ is the phases of operation of the vehicle such as ‘cruise phase of a flight.’  Schimert discloses on page 9 the training data is selected from particular flight phases (“E.g., it may make sense to use only the cruise flight phase, because a snapshot obtained by averaging measurements over a short period makes more sense if the data are fairly stable”). The selected flight phase in Schimert teaches the claimed 'selected state'.  In addition, Schimert teaches transforming time series data into a plurality of segments, wherein each segment is acquired during a selected state ("There is a further question about whether to choose data from particular flight phases. E.g., it may make sense to use only the cruise flight phase, because a snapshot obtained by averaging measurements over a short period makes more sense if the data are fairly stable", p. 9 of Schimert).  Here, the selected state is the 'cruise flight phase' and the time series data are transformed into a snapshot ("a snapshot obtained by averaging measurements over a short period").  


Additionally, despite previously stating that “Schimert does not disclose expressly transforming, by the computer system, the time series data into a plurality of segments,” (See, pg. 4, § 3 of Office Action dated October 29, 2020), the Office Action now cites Schimert, pgs. 1-3 to disclose the claimed feature and states that Schimert “discusses applying these techniques (time-series data analysis) to snapshots of parameters, over many flights.” The Office Action now likens Schimert’s snapshots of flight data to Appellant’s plurality of segments, but they are two different things. 

Schimert’s snapshots of flight data are not a plurality of segments of time series data that correspond to a selected state specific to a component of a vehicle. Schimert’s snapshots of flight data are determined by calculating time segments surrounding the occurrence of Flight Deck Effects (FDE). (Schimert, pgs. 3-4, § 3). Appellant’s independent claim 1 requires transforming time series data into a plurality of segments based on a selected state. In contrast, Schimert’s “snapshots of data” are not based on a selected state but are determined based on the occurrence of an FDE.

Examiner’s answer:
Appellant’s specification states in [0061] that a ‘state’ is the phases of operation of the vehicle such as ‘cruise phase of a flight.’  Schimert discloses on page 9 the training data is selected from particular flight phases (“E.g., it may make sense to use only the cruise flight phase, because a snapshot obtained by averaging measurements over a short period makes more sense if the data are fairly stable”). The selected flight phase in Schimert teaches the claimed 'selected state'.  In addition, Schimert teaches transforming time series data into a plurality of segments, wherein each segment is acquired during a selected state ("There is a further question about whether to choose data from particular flight phases. E.g., it may make sense to use only the cruise flight phase, because a snapshot obtained by averaging measurements over a short period makes more sense if the data are fairly stable", p. 9 of Schimert).  Here, the selected state is the 'cruise flight phase' and the time series data are transformed into a snapshot ("a snapshot obtained by averaging measurements over a short period").  


10.	Appellant argues:
Next, Appellant respectfully submits that none of the cited references disclose “generating a digital prognosis for the component of the vehicle based on the prognostic distance matrix, wherein the digital prognosis predicts whether a maintenance operation should be performed with respect to the component” as recited in claim 1. The Office Action relies on Schimert (pgs.. 6 and 9) as disclosing the claimed feature and is reproduced below.

When an alert occurs, use Contribution plots as a diagnostic tool: identify parameters that are no longer consistent with Normal Operating Conditions (NOC). (Schimert, pg. 6)

For any subsystem, the goal is to relate deviations from normal operating conditions to Flight Deck Effects. Typically, each FDE has a variety of correlated Maintenance Messages. (Schimert, pg. 9)

The cited section of pg. 6 discloses determining that an alert has occurred and determining which parameters are responsible for causing the alert. When the alert occurs, contribution plots are used to identify what caused the alert. Appellant’s claim 1 requires more. Being alerted to an anomaly (as disclosed by Schimert) does not predict whether a maintenance operation should be performed. Claim 1 requires generating a prognosis of whether maintenance should be performed in response to the presence of deviations from nominal performance in the prognostic distance matrix. Schimert discloses an alert and a process following the alert using contributions plots to determine what caused the alert. The cited section of pg. 9 merely states that FDEs generally include maintenance messages. When an FDE occurs, the maintenance suggested to remedy what caused the FDE is provided. Schimert does not provide a digital prognosis or predict whether maintenance should be performed on a particular component prior to an FDE.

Examiner’s answer:

	The generation of a prognosis occurs when parameters and not consistent with NOC (normal operating conditions) values. This is further supported in page 3 with ‘The algorithms are multivariate process monitoring techniques, which account for correlation between parameters, and therefore alert when relationships between parameters change, as well as when mean level(s) of individual parameter(s) change.’ This can be seen in conjunction with Schimert, which teaches prediction at top of page 2, the goal is to anticipate problems before a FDE occurs and p. 3, anomaly detection that anticipates faults with low accuracy.
	‘Should be performed’ is the generation of a correlated maintenance message. The examiner’s position is if a maintenance message is generated, then a prediction or 

11.	Appellant argues:
For example, claim 17 further defines the selection of the selected state. The Office Action again cites (Schimert, pg. 2, Figure 1) to disclose the limitation. The cited section reinforces Appellant’s stance that Schimert does not identify a selected state of the data series to perform the data analysis method as claimed by Appellant. In Schimert’s method, only when alerts are present are any parameters identified. In contrast, Appellant requires the segments of the time series data to be analyzed by those segments of time series data corresponding to the selected state, not to the portions of time series data identified to have caused an alert. Schimert discloses diagnosing which parameters caused an alert. In contrast, the claimed method evaluates a specific segment of the time series data corresponding to a selected state whether there is an alert or not.

Examiner’s answer:
Claim 17 introduces an aircraft as the vehicle. Schimert provides this element (see Fig. 1 of Schimert). 
Appellant’s specification states in [0061] that a ‘state’ is the phases of operation of the vehicle such as ‘cruise phase of a flight.’  Schimert discloses on page 9 the training data is selected from particular flight phases (“E.g., it may make sense to use only the cruise flight phase, because a snapshot obtained by averaging measurements over a short period makes more sense if the data are fairly stable”). The selected flight phase in Schimert teaches the claimed 'selected state'.  In addition, Schimert teaches transforming time series data into a plurality of segments, wherein each segment is acquired during a selected state ("There is a further question about whether to choose data from particular flight phases. E.g., it may make sense to use only the cruise flight phase, because a snapshot obtained by averaging measurements over a short period 
	In addition, Schimert, p. 7, left column, teaches a covariance matrix to represent normal operating condition data.  The distance from the center of the distribution is used to identify outliers (i.e. observation is not normal, p. 7, right column: “Phase I analysis is an important stage, and our work is still preliminary. At this point, we handle outliers by using a combination of robust methods, clustering, and by recursively applying monitoring charts. For each candidate outlier chosen by these techniques, we use contribution plots to try to confirm that extreme parameters are abnormal (rather than being part of typical variability).”)  The contribution plots are then used to identify the parameters that are the most likely causes of the alert (p. 8, right column).
	The generation of a prognosis occurs when parameters and not consistent with NOC (normal operating conditions) values. This is further supported in page 3 with ‘The algorithms are multivariate process monitoring techniques, which account for correlation between parameters, and therefore alert when relationships between parameters change, as well as when mean level(s) of individual parameter(s) change.’ This can be seen in conjunction with Schimert, which teaches prediction at top of page 2, the goal is to anticipate problems before a FDE occurs and p. 3, anomaly detection that anticipates faults with low accuracy.



12.	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Patent Examiner, Art Unit 2121

Conferees:
/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121


/RYAN M STIGLIC/Primary Examiner                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.